Title: From Thomas Jefferson to James Ronaldson, 18 July 1822
From: Jefferson, Thomas
To: Ronaldson, James

Dear Sir  Monticello July 18. 22.Your favor of the 3d is duly recieved and with it a copy of the Specimen of your types, for which accept my thanks. altho’ increasing debility warns me that it cannot be long before the transactions of the world will close upon me, yet I feel ardent wishes for the continued progress of science and the arts, and the consequent advancement of the happiness of man. when I look back to Bell’s edition of Blackstone (about 1773.) and compare his with your types, and  by the progress of the last half century estimate that of the centuries to come I am cheared with the prospects of improvement in the human condition, which altho not infinite are certainly indefinite. a stiffened wrist, the consequence of a former dislocation, rendering writing slow and painful I can only add my prayers for the general advancement of my country to the assurances of my great and friendly respects to yourself.Th: Jefferson